Citation Nr: 0516363	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-06 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals, left eye 
surgical repair.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing the RO.  A 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the VCAA, the Board finds that additional 
evidentiary development is necessary before final 
adjudication of the veteran's claim.

The veteran seeks service connection for residuals of eye 
surgery performed in service.  He previously reported that he 
had undergone two eye surgeries in his early childhood.

Here, it appears the veteran had an eye disorder that existed 
prior to his military service.  In January 2003, he underwent 
VA eye examination.  The examiner opined that the veteran's 
diagnosed alternating exotropia was likely congenital.  
However, the examiner did not indicate whether he had 
reviewed the veteran's claims file.  He also did not 
specifically provide an opinion as to whether the veteran's 
eye disorder pre-existed his military service, and, if so, 
whether it was aggravated by his military service.  In the 
interest of due process and fairness, the Board believes this 
should be done.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Accordingly, the case be REMANDED to 
the RO for the following action:

1.  The veteran should be scheduled for 
appropriate VA examination to determine the 
etiology of any eye disorder found to be present.  
A complete history of the claimed disorder should 
be obtained from the veteran.  Prior to the 
examination, the examiner should review the 
claims folder, including the appellant's service 
medical records for his period of active duty 
(from January 1966 to December 1968).  All 
indicated tests and studies should be performed 
and all clinical findings reported in detail.  
The examiner is requested to address the 
following matters:

a.  Does the appellant currently have an eye 
disorder (or disorders)?

b.  If he has such a disability (or 
disabilities), does it represent a disease 
process or the residuals of an injury?

c.  Taking into consideration the evidence 
incorporated in the service medical records, 
when was the disability (or disabilities) 
incurred?

d.  If any disability was incurred before 
the veteran entered active military service 
in January 1966, is it at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that such disability was 
aggravated during service beyond the natural 
progress of the disorder, or is aggravation 
unlikely (i.e., less than a 50-50 
probability)?  

e.  If any diagnosed disability was incurred 
after January 1966, the examiner is 
requested to provide an opinion concerning 
the etiology of any eye disorder found to be 
present, to include whether it is at least 
as likely as not (i.e., to at least a 50-50 
degree of probability) that any currently 
diagnosed eye disorder was caused by 
military service, or whether such an 
etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).  

f.  The examiner is particularly requested 
to address the opinion expressed in the 
December 2002 written statement received 
from Dr. L.S. (to the effect that the 
veteran's eye disorder "could have been 
caused by eye surgery done in 1968 at the US 
Army hospital in Germany").




g.  NOTE:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

h.  NOTE:  The term "aggravation," as 
pertinent to the resolution of the veteran's 
claim, denotes an identifiable, incremental, 
permanent increase in severity of the 
veteran's eye disorder.

i.  A complete rationale should be provided 
for all opinions expressed.

2.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
residuals of left eye surgical repair.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be provided 
with a supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the December 2003 SOC.  
An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


